394 F.2d 6
J. C. and Edrie M. ETHERTON, Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 17885.
United States Court of Appeals Sixth Circuit.
April 16, 1968.

W. E. Badgett, Knoxville, Tenn., for appellants.
Frank X. Grossi, Jr., Department of Justice, Washington, D. C., Mitchell Rogovin, Asst. Atty. Gen., Lee A. Jackson, David O. Walter, Attorneys, Department of Justice, Washington, D. C., on the brief; John H. Reddy, U. S. Atty., John H. Cary, Asst. U. S. Atty., Knoxville, Tenn., of counsel, for appellee.
Before WEICK, Chief Judge, and PHILLIPS and McCREE, Circuit Judges.

ORDER

1
This is an appeal from a judgment of the District Court, 278 F. Supp. 568, that appellants, owners of a number of motels, were liable for certain social security, unemployment and withholding taxes because the operators of the motels were employees of the owners and not independent contractors, and that the owners were therefore not entitled to the refund sought by them. Upon consideration, we do not find that the findings of fact of the District Court are clearly erroneous, and it is ordered that the judgment be, and hereby is, affirmed.